Citation Nr: 1047404	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-21 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right hip disorder 
claimed as total hip arthroplasty, to include as secondary to a 
low back disorder.

3.  Entitlement to service connection for a respiratory disorder 
claimed as due to asbestos exposure.

4.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1946 to February 1949. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and March 2010 rating decisions of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board notes that the RO issued two separate statements of the 
case (SOC) on the same date in July 2010.  One SOC addressed the 
issue of service connection for a respiratory disorder.  The 
other SOC addressed a claim of entitlement to an initial 
compensable evaluation for bilateral hearing loss.  Later in July 
2010, the RO received a substantive appeal (VA Form 9) from the 
Veteran.  In the Form 9, the Veteran wrote that he wished to 
appeal all the issues listed on the SOC issued on a date certain 
in July 2, 2010, which is the same date for both SOCs.  In the 
Form 9, the Veteran discussed only the issue of service 
connection for a respiratory disorder.  However, due to the 
potential for confusion or ambiguity, the Board will accept the 
substantive appeal as encompassing the issues listed in each 
separately mailed SOC.  Thus, the issues on appeal are as set 
forth on the title page of this decision. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon review the case, the Board finds that remand is necessary to 
grant the Veteran's request to present testimony at a Board 
hearing. 

In particular, the Veteran submitted a VA Form 9 in September 
2007 in connection with the claims of service connection for a 
low back disorder and a right hip disorder.  In the Form 9, the 
Veteran indicated that he wanted a Board hearing at the RO.  In a 
March 2009 statement, he wrote that he wanted a personal Board 
hearing via video teleconference.  More recently, in March 2010, 
he clarified that he would accept a Board videoconference hearing 
in lieu of a personal hearing.  Neither a personal nor a 
videoconference hearing, however, was scheduled, and the Veteran 
has not withdrawn his hearing request.  

Following issuance of July 2010 SOCs addressing the issues of 
service connection for a respiratory disorder and for bilateral 
hearing loss, the Veteran submitted a VA Form 9 in July 2010 
indicating that he did not want a Board hearing.  The Board 
finds, however, that the issue should also be remanded to avoid 
any potential prejudice to the Veteran to allow him the 
opportunity to present testimony at the Board hearing, if he so 
desires.  Indeed, his earlier communications on the same issues 
referenced his request for a hearing and the record does not 
sufficiently reflect any clear withdrawal of such request.

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Schedule the Veteran for a Board personal or 
videoconference hearing, whichever is 
earliest available, before a Veterans Law 
Judge.  He and his representative should be 
notified of the date, time and location of 
the hearing.  Place a copy of the hearing 
notice letter in the claims file.  If, for 
whatever reason, the Veteran changes his mind 
and withdraws his request for a hearing or 
does not appear for the hearing on the date 
scheduled, this should be documented in the 
claims file. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



